


Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

dated as of August 9, 2005

 

among

 

Affordable Residential Communities LP,

Affordable Residential Communities Inc.

 

and

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into
this 9th day of August, 2005, among Affordable Residential Communities LP, a
Delaware limited partnership (the “Company”), Affordable Residential
Communities Inc., a Maryland corporation (the “Parent”) and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (the “Initial Purchaser”).

 

This Agreement is made pursuant to the Purchase Agreement, dated as of August 3,
2005, among the Company, Parent and the Initial Purchaser (the “Purchase
Agreement”), which provides for the sale by the Company to the Initial Purchaser
of an aggregate of $87,000,000 principal amount at maturity ($100,000,000
principal amount at maturity if the Initial Purchaser exercises their option in
full) of the Company’s 71/2% Senior Exchangeable Notes due 2025 (the
“Securities”). In order to induce the Initial Purchaser to enter into the
Purchase Agreement, the Company has agreed to provide to the Initial Purchaser
and its direct and indirect transferees the registration rights set forth in
this Agreement. The execution of this Agreement is a condition to the closing
under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.             Definitions.

 

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

 

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.

 

“1934 Act” shall mean the Securities Exchange Act of l934, as amended from time
to time.

 

“1939 Act” shall mean the Trust Indenture Act of 1939, as amended from time to
time.

 

“Closing Date” shall mean the Closing Time as defined in the Purchase Agreement.

 

“Common Stock” shall mean any shares of common stock, $.01 par value, of Parent
and any other shares of common stock as may constitute “Common Stock” for
purposes of the Indenture.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, provided, however, that such depositary must have an
address in the Borough of Manhattan, in the City of New York.

 

“Holder” shall mean an Initial Purchaser, for so long as it owns any Registrable
Securities, and each of its successors, assigns and direct and indirect
transferees who become registered owners of Registrable Securities under the
Indenture.

 

“Indenture” shall mean the Indenture relating to the Securities, dated as of
August 9, 2005, between the Company and US Bank National Association, as
trustee, as the same may be amended, supplemented, waived or otherwise modified
from time to time in accordance with the terms thereof.

 

“Initial Purchaser” shall have the meaning set forth in the preamble.

 

“Majority Holders” shall mean the Holders of a majority of the outstanding
Registrable Securities (assuming conversion of all Securities into Common
Stock); provided that whenever the consent or approval of Holders of a specified
percentage of Registrable Securities is required hereunder, Registrable
Securities held by the Company, Parent or any of their Affiliates (as defined in
the Indenture) shall be disregarded in determining whether such consent or
approval was given by the Holders of such required percentage amount.

 

“Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.

 

--------------------------------------------------------------------------------


 

“Prospectus” shall mean the prospectus included in a Shelf Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including any such
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by a Shelf Registration Statement, and by
all other amendments and supplements to a prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean all or any of the Securities issued from
time to time under the Indenture in registered form, and the shares of Common
Stock issuable upon conversion of such Securities; provided, however, that any
such Securities shall cease to be Registrable Securities when (i) a Shelf
Registration Statement with respect to such Securities shall have been declared
effective under the 1933 Act and such Securities shall have been disposed of
pursuant to such Shelf Registration Statement, (ii) such Securities have been or
may be sold to the public pursuant to Rule l44 (or any similar provision then in
force, but not Rule 144A) under the 1933 Act, (iii) such Securities shall have
ceased to be outstanding or (iv) such Securities may be sold or transferred,
other than by the Company, Parent or any of their Affiliates, pursuant to
Rule 144(k) under the 1933 Act.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and Parent with this Agreement, including
without limitation: (i) all SEC, stock exchange or National Association of
Securities Dealers, Inc. (the “NASD”) registration and filing fees, including,
if applicable, the fees and expenses of any “qualified independent underwriter”
(and its counsel) that is required to be retained by any holder of Registrable
Securities in accordance with the rules and regulations of the NASD, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws and compliance with the rules of the NASD (including reasonable
fees and disbursements of counsel for any underwriters or Holders in connection
with blue sky qualification of any of the Registrable Securities and any filings
with the NASD), (iii) all expenses of the Company or Parent in preparing or
assisting in preparing, word processing, printing and distributing any Shelf
Registration Statement, any Prospectus or any amendments or supplements thereto,
(iv) all fees and expenses incurred in connection with the listing, if any, of
any of the Registrable Securities on any securities exchange or exchanges,
(v) the fees and disbursements of counsel for the Company and Parent and of the
independent public accountants of the Company and Parent, including the expenses
of any special audits or “comfort” letters required by or incident to such
performance and compliance, (vi) the reasonable fees and expenses of the
Trustee, and any escrow agent or custodian, (vii) the reasonable fees and
expenses of a single counsel to the Holders in connection with the Shelf
Registration, which counsel shall be selected by the Majority Holders, and
(viii) any fees and expenses of any special experts retained by the Company or
Parent in connection with any Shelf Registration Statement, but excluding any
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of Registrable Securities by a Holder.

 

“SEC” shall mean the Securities and Exchange Commission or any successor agency
or government body performing the functions currently performed by the United
States Securities and Exchange Commission.

 

“Shelf Registration” shall mean a registration effected pursuant to Section 2.1
hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and Parent pursuant to the provisions of Section 2.1 of this
Agreement which covers all of the Registrable Securities on an appropriate form
under Rule 415 under the 1933 Act, or any similar rule that may be adopted by
the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

 

2

--------------------------------------------------------------------------------


 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

2.             Registration Under the 1933 Act.

 

2.1.  Shelf Registration.

 

(a)   The Company and Parent shall, at their cost, no later than 90 days after
the Closing Date, file with the SEC, and thereafter shall use their best efforts
to cause to be declared effective as promptly as practicable but no later than
180 days after the Closing Date, a Shelf Registration Statement relating to the
offer and sale of the Registrable Securities by the Holders that have provided
the information pursuant to Section 2.1(d).

 

(b)   The Company and Parent shall, at their cost, use their best efforts,
subject to Section 2.5, to keep the Shelf Registration Statement continuously
effective in order to permit the Prospectus forming part thereof to be usable by
Holders for a period that will terminate when all Registrable Securities covered
by the Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement or cease to be outstanding or otherwise to be Registrable
Securities (the “Effectiveness Period”).

 

(c)   Notwithstanding any other provisions hereof, the Company and Parent shall
use their best efforts to ensure that (i) any Shelf Registration Statement and
any amendment thereto and any Prospectus forming part thereof and any supplement
thereto complies in all material respects with the 1933 Act and the rules and
regulations thereunder, (ii) any Shelf Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any Prospectus
forming part of any Shelf Registration Statement, and any supplement to such
Prospectus (as amended or supplemented from time to time), does not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(d)   Notwithstanding any other provision hereof, no Holder of Registrable
Securities may include any of its Registrable Securities in the Shelf
Registration Statement pursuant to this Agreement unless the Holder furnishes to
the Company and Parent a fully completed notice and questionnaire in the form
attached as Annex A to the Offering Memorandum (the “Questionnaire”) and such
other information in writing as the Company and Parent may reasonably request in
writing for use in connection with the Shelf Registration Statement or
Prospectus included therein and in any application to be filed with or under
state securities laws. In order to be named as a selling securityholder in the
Prospectus at the time of effectiveness of the Shelf Registration Statement,
each Holder must, before the effectiveness of the Shelf Registration Statement
and no later than the 20th day after the issuance of a press release by the
Company and Parent announcing the initial filing of the Registration Statement
(or the filing of the first amendment to the Shelf Registration Statement in the
event the Company and Parent promptly file the Shelf Registration Statement
following the date of this Agreement), furnish the completed Questionnaire and
such other information that the Company and Parent may reasonably request in
writing, if any, to the Company and Parent in writing and the Company and Parent
will include the information from the completed Questionnaire and such other
information, if any, in the Shelf Registration Statement and the Prospectus in a
manner so that upon effectiveness of the Shelf Registration Statement the Holder
will be permitted to deliver the Prospectus to purchasers of the Holder’s
Registrable Securities. From and after the date that the Registration Statement
is first declared effective by the SEC, upon receipt of a completed
Questionnaire and such other information that the Company and Parent may
reasonably request in writing, if any, the Company and Parent will use their
best efforts to file within 20 Business Days any amendments or supplements to
the Shelf Registration Statement necessary for such Holder to be named as a
selling securityholder in the Prospectus contained therein to permit such Holder
to deliver the Prospectus to purchasers of

 

3

--------------------------------------------------------------------------------


 

the Holder’s Securities (subject to the Company’s and Parent’s right to suspend
the Shelf Registration Statement as described in Section 2.5 below); provided
that the Company and Parent shall not be required to file more than one such
amendment to the Shelf Registration Statement in any calendar quarter for all
such Holders. Holders that do not deliver a completed written Questionnaire and
such other information, as provided for in this Section 2.1(d), will not be
named as selling securityholders in the Prospectus. Each Holder named as a
selling securityholder in the Prospectus agrees to promptly furnish to the
Company and Parent all information required to be disclosed in order to make
information previously furnished to the Company and Parent by the Holder not
materially misleading and any other information regarding such Holder and the
distribution of such Holder’s Registrable Securities as the Company and Parent
may from time to time reasonably request in writing.

 

(e)   Each Holder agrees not to sell any Registrable Securities pursuant to the
Shelf Registration Statement without delivering, or causing to be delivered, a
Prospectus to the purchaser thereof and to notify the Company and Parent not
later than three Business Days prior to any proposed sale by such Holder
pursuant to the Shelf Registration Statement of the amount of Registrable
Securities intended to be sold pursuant to the Shelf Registration Statement
which notice shall be effective for five Business Days; if the Holder has not
sold the Registrable Securities at the end of the five Business Days period, it
may submit another notice to the Company and Parent. Absent any further notices,
the Company and Parent may assume that all of the amount of such Holder’s
Registrable Securities set forth in the notice have been sold; provided that the
Company and Parent shall use their best efforts to confirm that such Registrable
Securities have been so sold prior to making such assumption.

 

The Company and Parent shall not permit any securities other than Registrable
Securities to be included in the Shelf Registration Statement. The Company and
Parent further agree, if necessary, to supplement or amend the Shelf
Registration Statement, as required by Section 2.3(b) below, and to furnish to
the Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.

 

2.2.  Expenses.  The Company and Parent shall pay all Registration Expenses in
connection with the registration pursuant to Section 2.1. Each Holder shall pay
all underwriting discounts and commissions and transfer taxes, if any, relating
to the sale or disposition of such Holder’s Registrable Securities pursuant to
the Shelf Registration Statement.

 

2.3.  Effectiveness.  (a) The Company and Parent will be deemed not to have used
their best efforts to cause the Shelf Registration Statement to become, or to
remain, effective during the requisite period if the Company or Parent
voluntarily takes any action that would, or fails to take any action which
failure would result in any such Shelf Registration Statement not being declared
effective or the Holders of Registrable Securities covered thereby not being
able to offer and sell such Registrable Securities during that period as and to
the extent contemplated hereby, unless such action is required by applicable
law.

 

(b)   A Shelf Registration Statement pursuant to Section 2.1 hereof will not be
deemed to have become effective unless it has been declared effective by the
SEC; provided, however, that if, after it has been declared effective, the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Shelf Registration
Statement will be deemed not to have been effective during the period of such
interference, until the offering of Registrable Securities pursuant to such
Shelf Registration Statement may legally resume.

 

2.4.  Interest.  In the event that (a) a Shelf Registration Statement is not
filed with the SEC on or before the 90th calendar day following the Closing
Date, (b) a Shelf Registration Statement is not declared effective on or prior
to the 180th calendar day following the Closing Date, (c) after effectiveness,
subject to Section 2.5, the Shelf Registration Statement fails to be effective
or usable by the Holders without being succeeded within five Business Days by a
post-effective amendment or a

 

4

--------------------------------------------------------------------------------


 

report filed with the SEC pursuant to the 1934 Act that cures the failure to be
effective or usable, or (d) the Prospectus has ceased to be effective or useable
as described in clause (c) for a period of 30 consecutive days (each such event
being a “Registration Default”), additional interest, as liquidated damages
(“Liquidated Damages”), will accrue at a rate per annum of 0.25% of the
principal amount of the Securities for the first 90-day period from day
following the Registration Default, and thereafter at a rate per annum of 0.50%
of the principal amount of the Securities, provided that in no event shall
Liquidated Damages accrue at a rate per annum exceeding 0.50% of the issue price
of the Securities, provided further that no Liquidated Damages shall accrue
after the Effectiveness Period. Upon the cure of all Registration Defaults then
continuing, the accrual of Liquidated Damages will automatically cease and the
interest rate borne by the Securities will revert to the original interest rate
at such time. Holders who have exchanged Securities into Common Stock will not
be entitled to receive any Liquidated Damages with respect to such Common Stock
or the issue price of the Securities exchanged.

 

The Company shall notify the Trustee within ten Business Days after each and
every date on which an event occurs in respect of which Liquidated Damages are
required to be paid. Liquidated Damages shall be paid by depositing with the
Trustee, in trust, for the benefit of the Holders of Registrable Securities, on
or before the applicable semiannual interest payment date, immediately available
funds in sums sufficient to pay the Liquidated Damages then due. The Liquidated
Damages due shall be payable on each interest payment date to the record Holder
of Registrable Securities entitled to receive the interest payment to be paid on
such date as set forth in the Indenture. Each obligation to pay Liquidated
Damages shall be deemed to accrue from and including the day following the
Registration Default to but excluding the day on which the Registration Default
is cured.

 

A Registration Default under clause (a) above shall be cured on the date that
the Registration Statement is filed with the SEC. A Registration Default under
clause (b) above shall be cured on the date that the Registration Statement is
declared effective by the SEC. A Registration Default under clauses (c) or
(d) above shall be cured on the date an amended Registration Statement is
declared effective by the SEC or the Company and Parent otherwise declare the
Registration Statement and the Prospectus useable, as applicable.

 

2.5.  Suspension.  The Company and Parent may suspend the use of any Prospectus,
without incurring or accruing any obligation to pay Liquidated Damages pursuant
to Section 2.4 hereof, for a period not to exceed 30 calendar days in any
three-month period, or an aggregate of 90 calendar days in any 12-month period
(each, a “Suspension Period”), if the Board of Directors of Parent shall have
determined in good faith that because of valid business reasons (not including
avoidance of the Company’s and Parent’s obligations hereunder), including
without limitation proposed or pending corporate developments and similar events
or because of filings with the SEC, it is in the best interests of the Company
and Parent to suspend such use, and prior to suspending such use the Company and
Parent provide the Holders with written notice of such suspension, which notice
need not specify the nature of the event giving rise to such suspension. Each
Holder shall keep confidential any communications received by it from the
Company or Parent regarding the suspension of the use of the Prospectus, except
as required by applicable law.

 

3.             Registration Procedures.

 

In connection with the obligations of the Company and Parent with respect to the
Shelf Registration, the Company and Parent shall:

 

(a)   prepare and file with the SEC a Shelf Registration Statement, within the
relevant time period specified in Section 2, on the appropriate form under the
1933 Act, which form (i) shall be selected by the Company and Parent, (ii) shall
be available for the sale of the Registrable Securities by the selling Holders
thereof, (iii) shall comply as to form in all material respects with the
requirements of the

 

5

--------------------------------------------------------------------------------


 

applicable form and include or incorporate by reference all financial statements
required by the SEC to be filed therewith or incorporated by reference therein,
and (iv) shall comply in all material respects with the applicable requirements
of Regulation S-T under the 1933 Act, if any, and use their best efforts to
cause such Shelf Registration Statement to become effective and remain effective
in accordance with Section 2 hereof;

 

(b)   prepare and file with the SEC such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary under
applicable law to keep the Shelf Registration Statement effective for the
Effectiveness Period, subject to Section 2.5; and cause each Prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provision then in force) under the
1933 Act and comply during the Effectiveness Period with the provisions of the
1933 Act, the 1934 Act and the rules and regulations thereunder required to
enable the disposition of all Registrable Securities covered by the Shelf
Registration Statement in accordance with the intended method or methods of
distribution by the selling Holders thereof;

 

(c)   (i) notify each Holder of Registrable Securities of the filing, by issuing
a press release, of a Shelf Registration Statement with respect to the
Registrable Securities; (ii) furnish to each Holder of Registrable Securities
that has provided the information required by Section 2.1(d), counsel to such
Holder and to each underwriter of an underwritten offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus, including
each preliminary Prospectus, and any amendment or supplement thereto and such
other documents as such Holder or underwriter may reasonably request, including
financial statements and schedules and, if the Holder so requests, all exhibits
in order to facilitate the unrestricted sale or other disposition of the
Registrable Securities; and (iii) subject to Section 2.5 hereof and to any
notice by the Company and Parent in accordance with Section 3(e) hereof of the
existence of any fact of the kind described in Sections 3(e)(ii), (iii), (iv),
(v) and (vi) hereof, hereby consent to the use of the Prospectus or any
amendment or supplement thereto by each of the selling Holders of Registrable
Securities that has provided the information required by Section 2.1(d) in
connection with the offering and sale of the Registrable Securities;

 

(d)   use their best efforts to register or qualify the Registrable Securities
under all applicable state securities or “blue sky” laws of such jurisdictions
as any Holder of Registrable Securities covered by a Shelf Registration
Statement and each underwriter of an underwritten offering of Registrable
Securities shall reasonably request, and do any and all other acts and things
which may be reasonably necessary or advisable to enable each such Holder and
underwriter to consummate the disposition in each such jurisdiction of such
Registrable Securities owned by such Holder; provided, however, that neither the
Company nor Parent shall be required to (i) qualify as a foreign corporation or
as a dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), or (ii) take any action which
would subject it to general service of process or taxation in any such
jurisdiction where it is not then so subject;

 

(e)   notify promptly each Holder of Registrable Securities under a Shelf
Registration that has provided the information required by Section 2.1(d) and,
if requested by such Holder, confirm such advice in writing promptly (i) when a
Shelf Registration Statement has become effective and when any post-effective
amendments thereto become effective, (ii) of any request by the SEC or any state
securities authority for post-effective amendments and supplements to a Shelf
Registration Statement and Prospectus or for additional information after the
Shelf Registration Statement has become effective, (iii) of the issuance by the
SEC or any state securities authority of any stop order suspending the
effectiveness of a Shelf Registration Statement or the initiation of any
proceedings for that purpose, (iv) of the happening of any event or the
discovery of any facts during the period a Shelf Registration Statement is
effective which makes any statement of a material fact made in such Shelf
Registration Statement or the related Prospectus untrue or which requires the
making of any changes in such Shelf Registration Statement or Prospectus in
order to make the statements therein not misleading, (v) of the

 

6

--------------------------------------------------------------------------------


 

receipt by the Company or Parent of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
and (vi) of any determination by the Company and Parent that a post-effective
amendment to such Shelf Registration Statement would be appropriate;

 

(f)    furnish special counsel for the Holders of Registrable Securities copies
of any comment letters received from the SEC or any other request by the SEC or
any state securities authority for amendments or supplements to a Shelf
Registration Statement and Prospectus or for additional information;

 

(g)   use their best efforts to obtain the withdrawal of any order suspending
the effectiveness of a Shelf Registration Statement at the earliest possible
moment;

 

(h)   cooperate with the selling Holders of Registrable Securities to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends (other than as
required by the Company’s organizational documents or Parent’s certificate of
incorporation or bylaws or applicable law); and enable such Registrable
Securities to be in such denominations (consistent with the provisions of the
Indenture) and registered in such names as the selling Holders or the
underwriters, if any, may reasonably request at least three Business Days prior
to the closing of any sale of Registrable Securities;

 

(i)    upon the occurrence of any event or the discovery of any facts, each as
contemplated by Sections 3(e)(ii), (iii), (iv), (v) and (vi) hereof, as promptly
as practicable after the occurrence of such an event, use their best efforts to
prepare a supplement or post-effective amendment to the Shelf Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
contain at the time of such delivery any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading or will remain
so qualified. The Company and Parent agree promptly to notify each Holder that
has provided the information required by Section 2.1(d) of such determination
and to furnish each Holder such number of copies of the Prospectus as amended or
supplemented, as such Holder may reasonably request;

 

(j)    no less than three Business Days prior to the filing of any Shelf
Registration Statement, any Prospectus, any amendment to a Shelf Registration
Statement or amendment or supplement to a Prospectus (other than amendments and
supplements that do nothing more than name Holders and provide information with
respect thereto), provide copies of such document to the Initial Purchaser on
behalf of such Holders;

 

(k)   provide the Trustee with printed certificates for the Registrable
Securities in a form eligible for deposit with the Depositary;

 

(l)    (i) cause the Indenture to be qualified under the 1939 Act in connection
with the registration of the Registrable Securities, (ii) cooperate with the
Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the 1939 Act, and (iii) execute, and use their best efforts to cause the Trustee
to execute, all documents as may be required to effect such changes, and all
other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner;

 

(m)  enter into such customary agreements and take all other customary and
appropriate actions in order to expedite or facilitate the disposition of such
Registrable Securities including but not limited to:

 

(i)    obtain opinions of counsel to the Company and Parent and updates thereof
addressed to each selling Holder and the underwriters, if any, covering the
matters set forth in the opinion of such counsel delivered on the Closing Date;

 

7

--------------------------------------------------------------------------------


 

(ii)   obtain “comfort” letters and updates thereof from the Company’s and
Parent’s independent certified public accountants (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or
Parent or of any business acquired by the Company or Parent for which financial
statements are, or are required to be, included in the Shelf Registration
Statement) addressed to the underwriters, if any, and use their best efforts to
have such letter addressed to the selling Holders of Registrable Securities (to
the extent consistent with Statement on Auditing Standards No. 72 of the
American Institute of Certified Public Accounts), such letters substantially in
the form and covering the matters covered in the comfort letter delivered on the
Closing Date; and

 

(iii)  if an underwriting agreement is entered into, cause the same to set forth
indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 4 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any underwriters, in the form customarily
provided to such underwriters in similar types of transactions;

 

(n)   if reasonably requested in connection with a disposition of Registrable
Securities, make available for inspection during business hours by
representatives of the Holders of the Registrable Securities, any underwriters
participating in any disposition pursuant to a Shelf Registration Statement, and
any counsel or accountant retained by any of the foregoing, all financial and
other records, pertinent corporate documents and properties of the Company and
Parent reasonably requested by any such persons, and cause the respective
officers, directors, employees, and any other agents of the Company and Parent
to supply all information reasonably requested by any such representative,
underwriter, special counsel or accountant in connection with a Shelf
Registration Statement, and make such representatives of the Company and Parent
available for discussion of such documents as shall be reasonably requested by
the Initial Purchaser, in each case as is customary for “due diligence”
investigations; providedthat, to the extent the Company and Parent, in their
reasonable discretion, agree to disclose non-public information, such persons
shall first agree in writing with the Company and Parent that any such
non-public information shall be kept confidential by such persons and shall be
used solely for the purposes of exercising rights under this Agreement and such
person shall not engage in trading any securities of the Company and Parent
until such material non-public information becomes properly publicly available,
unless (i) disclosure of such information is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities,
(ii) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of any Registration Statement or the use of any Prospectus referred to in this
Agreement), (iii) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by any such
person or (iv) such information becomes available to any such person from a
source other than the Company or Parent and such source is not bound by a
confidentiality agreement, and provided further, that the foregoing inspection
and information gathering shall, to the greatest extent possible, be coordinated
on behalf of all the Holders and the other parties entitled thereto by special
counsel to the Holders;

 

(o)   a reasonable time prior to filing the Shelf Registration Statement, any
Prospectus forming a part thereof, any amendment to the Shelf Registration
Statement or amendment or supplement to such Prospectus (other than amendments
and supplements that do nothing more than name Holders and provide information
with respect thereto), provide copies of such document to the Holders of
Registrable Securities that have provided the information required by
Section 2.1(d), to the Initial Purchaser, to special counsel for the Holders and
to the underwriter or underwriters of an underwritten offering of Registrable
Securities, if any, make such changes in any such document prior to the filing
thereof as the Initial Purchaser, the counsel to the Holders or the underwriter
or underwriters reasonably request within three Business Days of delivery of
such copies and not file any such document in a form to which the Majority
Holders, the Initial Purchaser on behalf of the Holders of

 

8

--------------------------------------------------------------------------------


 

Registrable Securities, counsel for the Holders of Registrable Securities or any
underwriter shall not have previously been advised and furnished a copy of or to
which the Majority Holders, the Initial Purchaser on behalf of the Holders of
Registrable Securities, counsel to the Holders of Registrable Securities or any
underwriter shall reasonably object within three Business Days of delivery of
such copies, and make the representatives of the Company and Parent available
for discussion of such document as shall be reasonably requested by the Holders
of Registrable Securities, the Initial Purchaser on behalf of such Holders,
counsel for the Holders of Registrable Securities or any underwriter;

 

(p)   use their best efforts to cause all Registrable Securities to be listed on
any securities exchange or inter-dealer quotation system on which similar
securities issued by the Company and Parent are then listed if requested by the
Majority Holders, or if requested by the underwriter or underwriters of an
underwritten offering of Registrable Securities, if any;

 

(q)   otherwise comply with all applicable rules and regulations of the SEC and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder; and

 

(r)    cooperate and assist in any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter and its
counsel (including any “qualified independent underwriter” that is required to
be retained in accordance with the rules and regulations of the NASD).

 

Without limiting Section 2.1(d), the Company and Parent may (as a condition to
such Holder’s participation in the Shelf Registration) require each Holder of
Registrable Securities to furnish to the Company and Parent such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company and Parent may from time to time
reasonably request in writing.

 

Each Holder agrees that, upon receipt of any notice from the Company and Parent
of the happening of any event or the discovery of any facts, each of the kind
described in Section 3(e)(ii), (iii), (iv), (v) and (vi) hereof, such Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
Prospectus included in the Shelf Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 3(j) hereof or written notice from the Company and Parent that the Shelf
Registration Statement is again effective and no amendment or supplement is
needed, and, if so directed by the Company and Parent, such Holder will deliver
to the Company and Parent (at their expense) all copies in such Holder’s
possession, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

In the event that a Registration Default has occurred and is continuing, the
Company and Parent shall not file any Registration Statement with respect to any
securities (within the meaning of Section 2(1) of the 1933 Act) of the Company
or Parent other than Registrable Securities.

 

If any of the Registrable Securities covered by any Shelf Registration Statement
are to be sold in an underwritten offering, the underwriter or underwriters and
manager or managers that will manage such offering will be selected by the
Majority Holders of such Registrable Securities included in such offering and
shall be acceptable to the Company and Parent. No Holder of Registrable
Securities may participate in any underwritten registration hereunder unless
such Holder (a) agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the persons entitled
hereunder to approve such arrangements and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

9

--------------------------------------------------------------------------------


 

4.             Indemnification; Contribution.

 

(a)   The Company agrees to indemnify and hold harmless the Initial Purchaser,
each Holder who has provided information to the Company and Parent in accordance
with Section 2.1(d) hereof, each Person who participates as an underwriter (any
such Person being an “Underwriter”) and each Person, if any, who controls any
Holder or Underwriter within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act as follows:

 

(i)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Shelf Registration Statement (or
any amendment or supplement thereto) pursuant to which Registrable Securities
were registered under the 1933 Act, including all documents incorporated therein
by reference, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or arising out of any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus (or any amendment or supplement
thereto) or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(ii)   against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 4(d) below) any such
settlement is effected with the written consent of the Company and Parent; and

 

(iii)  against any and all out-of-pocket expense whatsoever, as incurred
(including the reasonable fees and disbursements of counsel chosen by any
indemnified party), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under subparagraph
(i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company or
Parent by or on behalf of any Holder or Underwriter expressly for use in a Shelf
Registration Statement (or any amendment thereto) or any Prospectus (or any
amendment or supplement thereto); provided, further, that this indemnity
provision shall not apply to any loss, liability, claim, damage or expense if
the Holder fails to deliver at or prior to the written confirmation of sale the
most recent Prospectus furnished to such Holder by the Company or Parent and
such Prospectus, as amended or supplemented as of the time of such confirmation
of sale, including any amendment or supplement filed with the SEC that is
incorporated by reference in the Prospectus), corrects such untrue statement or
omission or alleged untrue statement or omission of a material fact and delivery
thereof was required by law.

 

(b)   Each Holder who has provided information to the Company and Parent in
accordance with Section 2.1(d) hereof, severally, but not jointly, agrees to
indemnify and hold harmless the Company, Parent the Initial Purchaser, each
Underwriter and the other selling Holders who have provided information to the
Company and Parent in accordance with Section 2.1(d) hereof, and each of their
respective directors and officers, and each Person, if any, who controls the
Company, Parent, the Initial Purchaser, any Underwriter or any other selling
Holder within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act, against any and all loss, liability, claim, damage and expense

 

10

--------------------------------------------------------------------------------


 

described in the indemnity contained in Section 4(a) hereof, as incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Shelf Registration Statement (or any
amendment thereto) or any Prospectus included therein (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
with respect to such Holder furnished to the Company and Parent by or on behalf
of such Holder expressly for use in the Shelf Registration Statement (or any
amendment thereto) or such Prospectus (or any amendment or supplement thereto);
provided, however, that no such Holder shall be liable for any claims hereunder
in excess of the amount of net proceeds received by such Holder from the sale of
Registrable Securities pursuant to such Shelf Registration Statement.

 

(c)   Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action commenced against it in
respect of which indemnity may be sought hereunder, but failure to so notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
in any event shall not relieve it from any liability which it may have otherwise
than on account of this indemnity agreement. Counsel to defend such action shall
be selected by the indemnifying party. An indemnified party may participate at
its own expense in the defense of any such action; provided, however, that
counsel to the indemnified party shall not (except with the consent of the
indemnifying party) also be counsel to the indemnifying party. Except as set
forth below, the indemnifying parties shall not be liable for fees and expenses
of more than one counsel (in addition to any local counsel) separate from their
own counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. Notwithstanding the indemnifying
party’s election to appoint counsel to represent an indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest, (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section or Section 8
hereof (whether or not the indemnified parties are actual or potential parties
thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d)   If the indemnification provided for in this Section 4 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party or parties on one hand and the indemnified party
or party on the other hand in connection with the statements or omissions which
resulted in such losses, liabilities, claims, damages or expenses, as well as
any other relevant equitable considerations.

 

11

--------------------------------------------------------------------------------


 

The relative fault of Company and Parent, on the one hand and the Holders and
the Initial Purchaser on the other hand shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company and Parent, or by the Holder or the
Initial Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

The Company, Parent, the Holders and the Initial Purchaser agree that it would
not be just and equitable if contribution pursuant to this Section 4 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section 4. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 4 shall be deemed to include any out-of-pocket legal or other expenses
reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission.

 

Notwithstanding the provisions of this Section 4, the Initial Purchaser shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Securities sold by it were offered exceeds the amount
of any damages which such Initial Purchaser has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 4, each Person, if any, who controls the Initial
Purchaser or a Holder within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as the
Initial Purchaser or such Holder, and each director of Parent, and each Person,
if any, who controls the Company or Parent within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Company and Parent.

 

5.             Miscellaneous.

 

5.1.  Rule 144 and Rule 144A.  For so long as the Company or Parent is subject
to the reporting requirements of Section 13 or 15(d) of the 1934 Act, the
Company and Parent covenant that they will file the reports required to be filed
by them under Section 13(a) or 15(d) of the 1934 Act and the rules and
regulations adopted by the SEC thereunder. If the Company or Parent ceases to be
so required to file such reports, the Company and Parent covenant that they will
upon the request of any Holder of Registrable Securities (a) make publicly
available such information as is necessary to permit sales pursuant to Rule 144
under the 1933 Act, (b) deliver such information to a prospective purchaser as
is necessary to permit sales pursuant to Rule 144A under the 1933 Act and take
such further action as any Holder of Registrable Securities may reasonably
request for such purpose, and (c) take such further action that is reasonable in
the circumstances, in each case, to the extent required from time to time to
enable such Holder to sell its Registrable Securities without registration under
the 1933 Act within the limitation of the exemptions provided by (i) Rule 144
under the 1933 Act, as such Rule may be amended from time to time,
(ii) Rule 144A under the 1933 Act, as such Rule may be amended from time to
time, or (iii) any similar rules or regulations hereafter adopted by the SEC.
Upon the request of any Holder of Registrable Securities, the Company or Parent,
as the case may be, will deliver to such Holder a written statement as to
whether it has complied with such requirements. Notwithstanding the foregoing,
nothing in this Section 5.1 shall be deemed to require the Company or Parent to
register any of its securities (other than the Common Stock) under the 1934 Act.

 

12

--------------------------------------------------------------------------------


 

5.2.  No Inconsistent Agreements.  Neither the Company nor Parent has entered
into and neither the Company nor Parent will after the date of this Agreement
enter into any agreement which is inconsistent with the rights granted to the
Holders of Registrable Securities in this Agreement or otherwise conflicts with
the provisions hereof. The rights granted to the Holders hereunder do not and
will not for the term of this Agreement in any way conflict with the rights
granted to the holders of any of the Company’s or Parent’s other issued and
outstanding securities under any such agreements.

 

5.3.  Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and Parent have obtained the written consent of Holders of at
least a majority of the outstanding Registrable Securities (with Holders of
Securities deemed to be the Holders, for purposes of this Section 5.3, of the
number of outstanding shares of Common Stock into which such Registrable
Securities are or could be exchangeable on the date that consent would be
required) affected by such amendment, modification, supplement, waiver or
departure. Notwithstanding the foregoing, this Agreement may be amended by a
written agreement among the Company, Parent and the Initial Purchaser, without
the consent of the Holders of the Registrable Securities, in order to cure any
ambiguity or to correct or supplement any provision contained herein, provided
that no such amendment shall adversely affect the interest of the Holders of
Registrable Securities. Each Holder of Registrable Securities outstanding at the
time of any amendment, modification, waiver or consent pursuant to this
Section 5.3, shall be bound by such amendment, modification, waiver or consent,
whether or not any notice or writing indicating such amendment, modification,
waiver or consent is delivered to such Holder.

 

5.4.  Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, facsimile, or any courier guaranteeing overnight delivery (a) if to a
Holder, at the most current address given by such Holder to the Company and
Parent in a Questionnaire or by means of a notice given in accordance with the
provisions of this Section 5.4, which address initially is the address set forth
in the Purchase Agreement with respect to the Initial Purchaser; and (b) if to
the Company or Parent, initially at the Company’s address set forth in the
Purchase Agreement, and thereafter at such other address of which notice is
given in accordance with the provisions of this Section 5.4.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile; and on the next Business Day if timely
delivered to an overnight courier.

 

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the person giving the same to the Trustee under the
Indenture, at the address specified in the Indenture.

 

5.5.  Successor and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities, in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all of the terms of this Agreement, and by taking and holding such
Registrable Securities such person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement,
including the restrictions on resale set forth in this Agreement and, if
applicable, the Purchase Agreement, and such person shall be entitled to receive
the benefits hereof.

 

13

--------------------------------------------------------------------------------


 

5.6.  Third Party Beneficiaries.  The Initial Purchaser (even if the Initial
Purchaser is not a Holder of Registrable Securities) shall be a third party
beneficiary to the agreements made hereunder between the Company and Parent, on
the one hand, and the Holders, on the other hand, and shall have the right to
enforce such agreements directly to the extent they deem such enforcement
necessary or advisable to protect their rights or the rights of Holders
hereunder. Each Holder of Registrable Securities shall be a third party
beneficiary to the agreements made hereunder between the Company and Parent, on
the one hand, and the Initial Purchaser, on the other hand, and shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights hereunder.

 

5.7.  Specific Enforcement.  Without limiting the remedies available to the
Initial Purchaser and the Holders, the Company and Parent acknowledges that any
failure by the Company and Parent to comply with its obligations under
Section 2.1 hereof may result in material irreparable injury to the Initial
Purchaser or the Holders for which there is no adequate remedy at law, that it
may not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchaser or any Holder may seek such
relief as may be required to specifically enforce the Company’s and Parent’s
obligations under Section 2.1 hereof.

 

5.8.  Restriction on Resales.  Until the expiration of two years after the
original issuance of the Securities, neither Company nor Parent will, and will
cause its Affiliates not to, resell any Securities which are “restricted
securities” (as such term is defined under Rule 144(a)(3) under the 1933 Act)
that have been reacquired by any of them.

 

5.9.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

5.10.  Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

5.11.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF.

 

5.12.  Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

5.13.  Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company or Parent with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

AFFORDABLE RESIDENTIAL COMMUNITIES LP

 

 

 

By:

Affordable Residential Communities Inc.,
its general partner

 

 

 

 

By:

 

 

 

Scott Gesell
Executive Vice President

 

 

 

AFFORDABLE RESIDENTIAL COMMUNITIES INC.

 

 

 

 

By:

 

 

 

Scott Gesell
Executive Vice President

 

Confirmed and accepted as
of the date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED

 

By:

 

 

 

Name:

 

 

Title:

 

 

15

--------------------------------------------------------------------------------
